UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1709



HAYWOOD CLAYTON, d/b/a ICMM,

                                            Plaintiff - Appellant,

          versus


ALGIE STEPHENS; WOODROW D. WILLIAMS; LARRY
VICK; TIMOTHY GUNTHER; TANNER AND ROGEL, P.A.;
S&H TRAILERS, INCORPORATED; MELVIN STANCIL;
GLENN DUNN; POYNER & SPRUILL, LLP; JUDITH R.
BULLOCK; DEPARTMENT OF ENVIRONMENTAL HEALTH
AND NATURAL RESOURCES; MICHAEL WILLFORD;
SOUTHCHEM, INCORPORATED; JOE COLLIE, as exec-
utive officer of SouthChem and individually;
GIL STEADMAN; SEAN CALLINICOS; MAUPIN, TAYLOR,
ELLIS & ADAMS; JOHN DOE,

                                           Defendants - Appellees.




                            No. 97-2222



HAYWOOD CLAYTON, d/b/a ICMM,

                                            Plaintiff - Appellant,

          versus


ALGIE STEPHENS; WOODROW D. WILLIAMS; LARRY
VICK; TIMOTHY GUNTHER; TANNER AND ROGEL, P.A.;
S&H TRAILERS, INCORPORATED; MELVIN STANCIL;
GLENN DUNN; POYNER & SPRUILL, LLP; JUDITH R.
BULLOCK; DEPARTMENT OF ENVIRONMENTAL HEALTH
AND NATURAL RESOURCES; MICHAEL WILLFORD;
SOUTHCHEM, INCORPORATED; JOE COLLIE, as exec-
utive officer of SouthChem and individually;
GIL STEADMAN; SEAN CALLINICOS; MAUPIN, TAYLOR,
ELLIS & ADAMS; JOHN DOE,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-96-518-5-BR)


Submitted:   April 14, 1998                   Decided:   May 5, 1998


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Haywood Clayton, Appellant Pro Se. Odes Lawrence Stroupe, Jr.,
BODE, CALL & STROUPE, L.L.P., Raleigh, North Carolina; Mark
Anderson Finkelstein, THE SANFORD HOLSHOUSER LAW FIRM, Raleigh,
North Carolina; Grayson Lawrence Reeves, Jr., PATTERSON, DILTHEY,
CLAY & BRYSON, Raleigh, North Carolina; LeAnn M. Tanner, RHODES &
ROGEL, P.A., Fuquay-Varina, North Carolina; Terry Richard Kane,
POYNER & SPRUILL, Raleigh, North Carolina; David Roy Blackwell,
Assistant Attorney General, Raleigh, North Carolina; Gary S.
Parsons, John McKinley Kirby, II, BAILEY & DIXON, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 97-1709, Haywood Clayton appeals the district court's

order granting summary judgment to the Defendants on his federal

claims, see 18 U.S.C.A. § 1964 (West 1984 & Supp. 1998), 42 U.S.C.
§§ 1983, 6972 (1994), and declining to exercise jurisdiction over

his pendant state law claims, see Davis v. Pak, 856 F.2d 648, 650-

52 (4th Cir. 1988). Clayton also appeals the district court's

denial of his motion for reconsideration of the grant of summary

judgment. We have reviewed the record, the briefs, and the district
court's orders and we find no reversible error. Accordingly, we

affirm on the reasoning of the district court. See Clayton v.

Stephens, No. CA-96-518-BR (E.D.N.C. Dec. 10, 1996; Feb. 11, 1997).

     In No. 97-2222, Clayton appeals the district court's order

denying his motion for reconsideration of the imposition of a
sanction, specifically a prefiling review order pertaining to any

future action filed by Clayton against the Defendants raising the

claims involved in this action. Our review of the record and the

district court's orders reveals no abuse of discretion. According-

ly, we affirm the denial of the motion for reconsideration. See

National Org. for Women v. Operation Rescue, 47 F.3d 667, 669 (4th

Cir. 1995).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                          AFFIRMED

                                3